NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DARRYL A. VACHON,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-4060
                                              )
THE TRAVELERS HOME AND                        )
MARINE INSURANCE COMPANY,                     )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Jean Marie Henne, of Jean M. Henne, P.A.,
Winter Haven, for Appellant.

Jack R. Reiter of Gray-Robinson, Miami, for
Appellee.


PER CURIAM.


              Affirmed.



KHOUZAM, KELLY, and LUCAS, JJ., Concur.